Case: 12-20379      Document: 00513245040         Page: 1    Date Filed: 10/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 12-20379                                 FILED
                                                                            October 23, 2015

Consolidated with No. 14-20626                                                Lyle W. Cayce
                                                                                   Clerk
WILLIAM SCOTT,

                                                 Plaintiff - Appellee

v.

BRAD LIVINGSTON, Texas Department of Criminal Justice Executive
Director,

                                                 Defendant - Appellant



                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:09-CV-3991


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
Edith H. Jones, Circuit Judge:*
       William Scott (“Scott”), a Jehovah’s Witness and a prisoner then
incarcerated at the Texas Department of Criminal Justice’s (“TDCJ”)
Huntsville Unit, filed a pro se complaint against TDCJ alleging that he was
unconstitutionally and statutorily deprived of sufficient access to religious
services. The district court interpreted his complaint as raising causes of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20379     Document: 00513245040     Page: 2   Date Filed: 10/23/2015



                                 No. 12-20379
                             Cons. w/ No. 14-20626


action under the Religious Land Use and Institutionalized Persons Act
(“RLUIPA”) and the First Amendment. During the course of litigation, Scott
was transferred from TDCJ’s Huntsville Unit to the Hightower Unit where he
was enrolled in a nine-month treatment program, after which he was eligible
for parole. Though he was released on parole, he later violated the terms of
that parole and was re-incarcerated at the Powledge Unit. During his period
of freedom on parole, Scott entered into settlement negotiations with TDCJ
and settled his claims in this lawsuit. The district court did not enforce the
agreement. The district court instead reached the merits and held that TDCJ
violated Scott’s rights. On appeal TDCJ raises two threshold issues, arguing
that Scott’s claims were mooted by his transfer from the Huntsville Unit to the
Hightower Unit and that Scott agreed to a binding settlement agreement.
Because Scott effectively settled his claims with TDCJ, we VACATE the
district court’s judgment and REMAND to the district court with instructions
to enforce the February 2013 settlement agreement and DISMISS Scott’s case.
                                 DISCUSSION
      “Following a bench trial, we review the district court’s conclusions of law
de novo and its factual findings for clear error.” Cerda v. 2004-EQR1 L.L.C,
612 F.3d 781, 786 (5th Cir. 2010). On appeal, TDCJ argues that the clear
language of the parties’ February 2013 settlement agreement decisively
resolves any question about whether Scott settled his claims. That language
provides, in pertinent part, “I hereby agree to a full and final-settlement of the
above-referenced matter upon delivery of the sum of $3,000.00 by Defendant.”
Additionally, Scott attested that “Defendant will be entitled to a signed release
and dismissal with prejudice of all my claims and costs as Plaintiff herein.”



                                        2
    Case: 12-20379     Document: 00513245040     Page: 3   Date Filed: 10/23/2015



                                 No. 12-20379
                             Cons. w/ No. 14-20626


      Texas law governs the interpretation of this settlement agreement.
Further, because “[a] settlement agreement is a contract,” Texas contract law
guides our interpretation. White Farm Equip. Co. v. Kupcho, 792 F.2d 526, 529
(5th Cir. 1986). Under Texas law, a settlement agreement must be in writing,
signed, and included as part of the record, or made in open court and entered
on the record to be enforceable. TEX. R. CIV. PR. 11. A settlement that contains
all “essential terms” is considered a binding settlement, while an agreement
omitting essential terms is not binding and is merely an agreement to agree.
Gen. Metal Fabricating Corp. v. Stergiou, 438 S.W.3d 737, 744 (Tex. App.—
Houston [1st Dist.] 2014). Essential terms are those that, based on case-
specific inquiry, the parties “would reasonably regard as vitally important
elements of their bargain.” Id. at 744, 746.
      The February 2013 settlement agreement is in writing, signed by the
parties, and was entered into the district court record. Additionally, it includes
a price term and a release of claims, which Texas law indicates as the essential
components    of   settlement   agreements.       See   Padilla    v.   LaFrance,
907 S.W.2d 454, 460-61 (Tex. 1995); Stergiou, 438 S.W.2d at 745; CherCo
Props., Inc. v. Law, Snakard & Gambill, P.C., 985 S.W.2d 262, 266 (Tex. App.—
Fort Worth 1999). Therefore, the February 2013 settlement agreement is
binding under Texas law.
      Scott raises a welter of arguments, none of which is persuasive, in an
effort to overcome the plain language of the agreement. First, he contends that
he did not intend to be bound by the agreement because he believed he was
signing a preliminary agreement to agree, not a final settlement agreement.
Whether the parties had a meeting of the minds and intended to be bound,
however, is determined by an “objective standard of what the parties said and

                                        3
    Case: 12-20379     Document: 00513245040      Page: 4   Date Filed: 10/23/2015



                                 No. 12-20379
                             Cons. w/ No. 14-20626


did, not on their subjective state of mind.”           Copeland v. Alsobrook,
3 S.W.3d 598, 604 (Tex. App.—San Antonio 1999).             Here, the language
contained in the agreement is straightforward and clear: Scott agreed to
release his claims against TDCJ in exchange for $3,000.            Moreover, the
agreement contains all of the essential terms and is therefore a final and
binding settlement agreement, not simply an agreement to agree. Because the
terms are clear and unambiguous, we are limited to the objective intent of the
parties as expressed in the language of the agreement, and we may not probe
into Scott’s subjective intentions.
      Second, Scott argues that TDCJ did not intend to be bound because: the
document signed was an affidavit, TDCJ attorneys’ countersignatures were
prefaced with the word “witnessed,” and the attorneys did not have final
authority to approve the settlement, which required approval by the Attorney
General, Governor, and Comptroller of Texas.           Scott cites no case law
supporting the novel proposition that a settlement agreement written as an
affidavit negates contractual intent.       Similarly, that the TDCJ attorneys’
signatures were prefaced with the term “witnessed” is not enough to overcome
the clear language of the agreement and cast doubt upon TDCJ’s intention to
be bound. Additionally, the conditional language in the settlement agreement
indicates that the requirement of approval of the Attorney General, Governor,
and Comptroller was a condition precedent to the contract’s effectiveness,
Cedyco Corp. v. PetroQuest Energy, LLC, 497 F.3d 485, 488 (5th Cir. 2007),
rather than evidence of lack of intent to be bound.         Thus, the condition
precedent in no way negates TDCJ’s intention to be bound.
      Finally, Scott contends that the agreement did not contain all of the
material terms because he was not given the ability to review TDCJ’s new

                                        4
    Case: 12-20379    Document: 00513245040     Page: 5   Date Filed: 10/23/2015



                                No. 12-20379
                            Cons. w/ No. 14-20626


administrative directive concerning religious worship practices of inmates and
because the agreement did not specify the precise manner in which he would
be paid.   Nothing in the agreement, however, specifies that these two terms
were part of the settlement. When interpreting a valid contract, a court must
seek to “ascertain the true intentions of the parties as expressed in the
instrument” by examining the writing to determine “whether it is possible to
enforce the contract as written, without resort to parol evidence.”         J.M.
Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex. 2003). If the contract can
be given a “definite or certain legal meaning,” it is unambiguous; for
enforcement purposes, the court is limited to the plain language in the four
corners of the document.         Addicks Servs. v. GCP-Bridgeland, LP,
596 F.3d 286, 294 (5th Cir. 2010) (citing J.M. Davidson, 128 S.W.3d at 229).
The plain language of this settlement agreement is clear, complete, and
unambiguous. We may not graft additional terms onto it.
        Because Scott settled his claims with TDCJ, his claims have been
rendered moot. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),
Inc., 528 U.S. 167, 192 (2000) (noting that mootness occurs “when the parties
have settled,” because settlement deprives a party of a “continuing interest” in
the litigation). Accordingly, we VACATE the court’s judgment and REMAND
to the district court to enforce the settlement agreement and DISMISS the
case.




                                       5